Name: Commission Regulation (EC) No 1406/96 of 19 July 1996 introducing or increasing, for 1996, Community quantitative limits on re-importation into the European Community of certain textile products originating in the People's Republic of China after outward processing operations in that country
 Type: Regulation
 Subject Matter: international trade;  trade;  Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 20 . 7. 96 I EN I Official Journal of the European Communities No L 181 /7 COMMISSION REGULATION (EC) No 1406/96 of 19 July 1996 introducing or increasing, for 1996, Community quantitative limits on re-importation into the European Community of certain textile products originating in the People's Republic of China after outward processing operations in that country Community of certain textile products (categories 1 59 and 161 ) originating in the People's Republic of China after outward processing operations in that country; Whereas it has been deemed appropriate to make avai ­ lable , for 1996, re-importation opportunities over and above the quantitative limit in force applicable to the re-import into the European Community of textile products of category 13 originating in the People's Repu ­ blic of China after outward processing operations in that country; Whereas the provisions on economic outward processing traffic contained in Community legislation should apply to the re-importation of products for which quantitative limits have been established or increased under this Regu ­ lation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 941 /96 (2), and in particular Articles 2 and 3 (3) of Annex VII thereto, in conjunction with Article 17 thereof, Whereas Article 2 of Annex VII to Regulation (EEC) No 3030/93 lays down the conditions under which quantita ­ tive limits on re-importation into the European Com ­ munity of certain textile products after outward proces ­ sing operations in certain third countries may be estab ­ lished; Whereas Article 2 of Annex VII to Regulation (EEC) No 3030/93 stipulates that quantitative limits on re-imports may be established for textile products which are subject to the quantitative limits laid down in Article 2 of that Regulation; Whereas a request has been put to the European Com ­ munity by certain Member States concerning the intro ­ duction for 1996 of quantitative limits on re-importation into the European Community of certain textile products (categories 159 and 161 ) originating in the People's Repu ­ blic of China after outward processing operations in that country, whereas direct imports of textile products falling within categories 159 and 161 are subject to the quantita ­ tive limits laid down in Article 2 of Regulation (EEC) No 3030/93; Whereas Article 3 (3) of Annex VII to Regulation (EEC) No 3030/93 stipulates that such quantitative limits already in force may be adjusted should the need arise; Whereas the quantitative limit in force applicable to the re-import into the European Community of textile products of category 13 originating in the People's Rep ­ ublic of China after outward processing operations in that country has proved insufficient to meet applications for prior authorization submitted by Community firms; whereas direct imports of textile products falling within category 13 are subject to the quantitative limits laid down in Article 2 of Regulation (EEC) No 3030/93; Whereas it has been deemed appropriate to establish, for 1996, the quantitative limits specified in Annex I to this Regulation on the re-importation into the European HAS ADOPTED THIS REGULATION: Article 1 1 . Re-importation into the European Community of textile products of category 159 and 161 , specified in Annex I to this Regulation, originating in the People's Republic of China after outward processing operations in that country shall be subject, for 1996, to the quantitative limits set out in that Annex to be administered in accor ­ dance with the provisions of the relevant Community Regulations on economic outward processing. 2 . The additional quantities listed in Annex II to this Regulation may be re-imported into the Community, for 1996, over and above the quantitative limit specified in the Annex to Protocol E of the Agreement between the European Community and the People's Republic of China on trade in textile products (3) applicable to the re-importation into the Community of textile products of category 1 3 originating in the People's Republic of China after outward processing operations in that country. Such additional quantities shall be administered in accordance with the provisions of the relevant Community regula ­ tions on economic outward processing. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 275, 8 . 11 . 1993 , p. 1 . (A OJ No L 128, 29. 5. 1996, p . 15. (3) OJ No L 81 , 30 . 3 . 1996, p. 318 . No L 181 /8 EN Official Journal of the European Communities 20 . 7. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1996. For the Commission Leon BRITTAN Vice-President 20 . 7. 96 I EN I Official Journal of the European Communities No L 181 /9 ANNEX I QUANTITATIVE LIMITS REFERRED TO IN ARTICLE 1 (1 ) Category CN code Description Third country Unit 1996 quantitative limits 159 6204 49 10 6206 10 00 6214 10 00 6215 10 00 Dresses, blouses and shirt-blouses , not knitted or crocheted, of silk or silk waste Shawls , scarves , mufflers, mantillas , veils and the like, not knitted or crocheted, of silk or silk waste Ties , bow ties and cravats of silk or silk waste China tonnes 8 161 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 621 1 20 00 6211 39 00 621 1 49 00 Garments, not knitted or crocheted, other than those of categories 1 to 123 and category 159 China tonnes 15 ANNEX II ADDITIONAL QUANTITIES REFERRED TO IN ARTICLE 1 (2) Category CN code Description Third country Unit 1996 additional quantities 13 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys' underpants and briefs, women's or girls' knickers and briefs , knitted or crocheted, of wool , cotton or man-made fibres China 1 000 pieces 250